DETAILED ACTION
Acknowledgements
In the reply filed August 10, 2021, the applicant amended claims 1, 4, 11, 14, and 17. 
The applicant cancelled claims 2, 3, 15, and 16. 
The applicant added claims 21-24. 
Currently claims 1, 4-14, and 17-24 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10 and 13, 14, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundstrom (U.S. Patent No. 9,163,760).
Regarding Claim 1, Lundstrom discloses a clamping device (10) for clamping an elongate member (16), the clamping device (10) comprising: 

The body portion (12a, b) comprises at least two outwardly curved plates (12a, b); 
Wherein each of the at least two plates is connected to at least one adjacent plate via at least one connecting element (54a, b);
Wherein, when the at least one connecting element (54a, b) is tightened, the curvature of the at least two outwardly curved plates (12a, b) is changed.
Regarding Claim 4, Lundstrom discloses a clamping device (10) as claimed in claim 1, wherein each of the at least two plates comprises: 
A central portion (12a, b), configured to extend axially along the elongate member (16); and 
At least one wing portion (32a, b) configured to extend away from the central portion (12a, b).
Regarding Claim 5, Lundstrom discloses a clamping device (10) as claimed in claim 4, wherein the at least one wing portion (32a, b) is tapered, such that the width of the wing portion (32a, b) decreases further from the central portion (12a, b).
Regarding Claim 6, Lundstrom discloses a clamping device (10) as claimed in claim 1, wherein the clamping device (10) further comprises a radially inner portion (54a-d), located radially inwardly of the body portion (12a, b), wherein the body portion (12a, b) is configured to apply a compressive force on the elongate member (16) via the radially inner portion (54a-d).
Regarding Claim 7, Lundstrom discloses a clamping device (10) as claimed in claim 6, wherein the radially inner portion (54a-d) comprises at least two inner plate members.
Regarding Claim 8, Lundstrom discloses a clamping device (10) as claimed in claim 7, wherein each of the at least two outwardly curved plates (12a, b) is connected to one of the at least two inner plate members.
Regarding Claim 9, Lundstrom discloses a clamping device (10) as claimed in claim 7, wherein the at least two inner plate members are configured to extend at least partly around the circumference of the elongate member (16).
Regarding Claim 10, Lundstrom discloses a clamping device (10) as claimed in claim 1, further comprising at least one tethering element (26a, b) connected to the clamping device (10), for tethering the radially inner portion (54a-d) and the body portion (12a, b) to a fixed structure.
Regarding Claim 13, Lundstrom discloses a system for transporting production fluids from a subsea location, comprising an elongate member (16) and a clamping device (10) as claimed in claim 1 clamped onto the elongate member (16).
Regarding Claim 14, Lundstrom discloses a method of assembling a clamping device (10) for clamping an elongate member (16), comprising the steps of: 
Surrounding the elongate element with a body portion (12a, b) for applying a compressive force on the elongate member (16), wherein the body portion (12a, b) comprises at least two outwardly curved plates (12a, b); 
Wherein each of the at least two plates is connected to at least one adjacent plate via at least one connecting element (54a, b); and 

Regarding Claim 17, Lundstrom discloses a method of assembling a clamp device as claimed in claim 14, wherein each of the at least two plates comprises: 
A central portion (12a, b), configured to extend axially along the elongate member (16); and at least one wing portion (32a, b) configured to extend away from the central portion (12a, b).
Regarding Claim 18, Lundstrom discloses a method of assembling a clamp device as claimed in claim 17, wherein the at least one wing portion (32a, b) is tapered, such that the width of the wing portion (32a, b) decreases further from the central portion (12a, b).
Regarding Claim 19, Lundstrom discloses a method of assembling a clamp device as claimed in claim 14, further comprising providing a radially inner portion (54a-d), located radially inwardly of the body portion (12a, b) and applying a compressive force on the elongate member (16) via the radially inner portion (54a-d).
Regarding Claim 20, Lundstrom discloses a method for transporting production fluids from a subsea location, comprising providing an elongate member (16) and a clamping device (10) as claimed in claim 1 and clamping the clamping device (10) onto the elongate member (16).
Regarding Claim 21, Lundstrom discloses a clamping device as claimed in claim 1, wherein each plate comprises a convex inner surface (Figure 7: spaces 
Regarding Claim 22, Lundstrom discloses a clamping device as claimed in claim 21, wherein the curvature of the plates is reduced when the at least one connecting element is tightened (measured from between 32a and 12a).
Regarding Claim 23, Lundstrom discloses a method of assembling a clamp device as claimed in claim 14, wherein each plate comprises a convex inner surface (Figure 7: spaces between peaks of 52a-d) facing radially inwardly toward the elongate member and a concave outer surface (surface of 28a-d closest to elongate member) facing radially outwardly away from the elongate member.
Regarding Claim 24, Lundstrom discloses a method of assembling a clamp device as claimed in claim 23, wherein tightening the at least one connecting element reduces the curvature of the plates (measured from between 32a and 12a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom alone.
Regarding Claim 11, Lundstrom discloses a clamping device (10) as claimed in claim 1, but does not disclose wherein the body portion (12a, b) further comprises at least two further outwardly curved plates (14a, b), located axially offset along the elongate member from the at least two outwardly curved plates (12a, b), wherein each of the at least two further outwardly curved plates (14a, b), is integral with or connected to one of said at least two outwardly curved plates (12a, b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the plates, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  Alternately It would also have been an obvious matter of design choice to double the width of the plates (by making them integral to one another), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 12, Lundstrom discloses a clamping device (10) as claimed in claim 1, but does not disclose further comprising at least two outwardly curved support plates, located radially outwardly from the at least two outwardly curved plates (12a, b).
.

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14, the applicant argues that the invention of Lundstrom fails to disclose the features of “outwardly curved plates” and that the fasteners of Lundstrom do not alter the curvature of the arcuate members, but rather clamp the two members together. 
	The examiner respectfully submits that while the shape of the applicant’s invention differs in some ways from the invention of Lundstrom, the limitations requiring that the plates be outwardly curved is met but the portions of the clamping assembly of Lundstrom that are outwardly curved, in spite of the overall surface-conforming nature of said clamping assembly. Furthermore, and in a similar vein, any portion of the clamping assembly that experiences a changing radius of curvature or deformation as the result of the tightening of the fastening elements also meets the limitation that the clamp’s radius of curvature be changed by the tightening of fasteners. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679